Exhibit 10 (ix)

     
 
  Amended and Restated Effective January 1, 2009
Except As Otherwise Provided

THE STANLEY WORKS
Supplemental Executive Retirement Program
     The Supplemental Executive Retirement Program (“SERP”) provides a
supplemental retirement benefit to its Participants. In order for the SERP to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Code”), and the Regulations thereunder, The Stanley Works
(“Stanley”) now desires to amend the SERP in the form of a restated plan, as
follows, effective January 1, 2009, except as provided in Sections 1, 7(d) and
7(e) therein.
          1. Participants. The employees eligible to participate in the SERP are
Stanley’s chief executive officer on January 1, 2007, and such other executives,
not to exceed 24, as were designated by the chief executive officer and whose
names were filed prior to January 1, 2007 with the records of the Compensation
and Organization Committee (“Committee”) of Stanley’s Board (“Eligible
Employees”). An Eligible Employee becomes a Participant in the SERP upon
reaching age 50 and completing five years of service with Stanley as an Eligible
Employee (“Years of Pre-Participation Service”). Anything herein to the contrary
notwithstanding, an employee who is not a Participant on January 1, 2007, shall
not become a Participant unless he is Stanley’s executive vice president and
chief financial officer on January 1, 2007 and, in 2008, meets the age 50 and
five Years of Pre-Participation Service requirements specified above, or he is
Stanley’s chief executive officer on January 1, 2007 and, in 2009, meets the age
50 and five Years of Pre-Participation Service requirements specified above.
          2. Target Benefit.
          (a) Target Benefit Formula. The “Target Benefit” for a Participant,
expressed as a single life annuity, payable annually, equal to a percentage of
Average Pay and subject to discount and to offset, will be based on years of
service according to the following schedule.
3% for each of the first 5 years
2% for each of the next 15 years
1% for each of the 5 years thereafter
For example, if a Participant’s “Separation from Service”, as defined in
Section 2(b), occurs at age 60 after 20 years of service, the Participant’s
Target Benefit would be 45% of Average Pay, prior to offset. Average Pay will be
one-third of the Participant’s highest “Compensation” under the Supplemental
Retirement and Account Value Plan for Salaried Employees of The Stanley Works
(“Supplemental Plan”), including any amount that is deferred pursuant to
Stanley’s Deferred Compensation Plan for Participants in Stanley’s Management
Incentive Plans, for any consecutive 36-month period.

1



--------------------------------------------------------------------------------



 



          (b) Separation from Service. For purposes of the SERP, a Participant’s
Separation from Service will occur upon his or her separation from service, as
defined in Treasury Regulation Section 1.409A-1(h), with Stanley’s controlled
group, for a reason other than death. For this purpose, “controlled group” means
the group of corporations or other entities of which Stanley is a member,
determined under Section 414(b) and Section 414(c) of the Internal Revenue Code,
applied by utilizing “at least 80 percent” each place it appears in Internal
Revenue Code Section 1563(a)(1), (2) and (3) and in Treasury
Regulation Section 1.414(c)-2. There is a Separation from Service as of a
particular date, if Stanley and the Participant reasonably anticipated that, as
of that date, the Participant would provide no further services to the
controlled group as a common law employee or as an independent contractor or the
Participant would provide services to the controlled group as a common law
employee or as an independent contractor at an annual rate that is not more than
20% of the services rendered, on average, during the immediately preceding 36
consecutive months of service (or the full period of service, if less than
36 months). While a Participant is on a bona fide leave of absence, the
Participant’s employment relationship shall be treated as continuing, provided
that the Participant is expected to return to work for Stanley’s controlled
group and the period of such leave of absence does not exceed six months, or if
the period is longer, the Participant has a right to reemployment with Stanley’s
controlled group either by statute or by contract. If the period of a leave of
absence exceeds six months and there is no right to reemployment, a termination
of employment shall be deemed to have occurred as of the first date immediately
following the first six months of the leave. For purposes of this Section 2(b),
service as a director of a member of the controlled group shall not be taken
into account, except to the extent required under Treasury
Regulation Section 1.409A-1(h)(5).
          3. Separation from Service Before Age 60.
          (a) Separation from Service before Age 54. No SERP benefit will be
paid to or on behalf of any Participant whose Separation from Service, other
than by reason of a Disability, occurs before the Participant’s attainment of
age 54.
          (b) Discount for Separation from Service before Age 60. For each month
that a Participant’s Separation from Service occurs prior to age 60, the Target
Benefit will be reduced .167% (i.e., 2% per year). For example, a Participant
whose Separation from Service occurs at age 55 after 20 years of service would
have a benefit, before offset, equal to 90% of the Target Benefit, or 40.5% (45%
x 90% = 40.5%) of Average Pay.
          4. Disability.
          (a) Separation from Service by Reason of Disability. SERP benefit
payments will be made to a Participant whose Separation from Service occurs by
reason of his or her “Disability”, as defined in Section 4(b), if payments would
not otherwise be made under Section 3. In the event of such SERP payments prior
to age 60, payments will be reduced in accordance with the formula set forth in
Section 3(b).
          (b) Disability. For purposes of the SERP, a Participant’s Separation
from Service will be considered to have occurred by reason of a Disability if
the Participant’s Separation from Service occurs as a result of his or her
permanent inability, by reason of a medically determinable

2



--------------------------------------------------------------------------------



 



physical or mental impairment, to perform any job for which the Participant is
reasonably suited by education and experience.
          5. Death.
          (a) Death before SERP Payments Commence. The lump sum actuarial
equivalent of the Target Benefit, subject to the offset described in Section 6
and subject to the reduction described in the third sentence of this
Section 5(a), of a Participant who dies before commencement of his or her SERP
benefit shall be paid or begin to be paid, upon the first day of the second
month following the Participant’s death, to the Participant’s beneficiary. This
benefit shall be paid as a life annuity, in equal monthly payments, unless a
timely election was made by the Participant to receive a lump sum payment, in
which case the death benefit will be such lump sum actuarial equivalent. The
Target Benefit will be reduced 2% per year for each year (i.e., .167% per month)
prior to age 60 that the Participant dies.
          (b) Death after SERP Payments Commence. If a Participant dies after
his benefit commencement date, the benefit, if any, payable following his death
depends upon the form of benefit payment that is in effect. In the case of a
Participant who dies after SERP benefit payments have commenced under a 100%
joint and survivor annuity, benefit payments will continue in the same amount
under that annuity to the joint annuitant for his or her life. Upon the death of
both the Participant and his joint annuitant after benefits have commenced
pursuant to a 100% joint and survivor annuity, if the total annuity payments
made are less than the actuarial equivalent lump sum payment amount that would
have been distributed to the Participant as of the benefit commencement date, a
lump sum death benefit, equal to the excess of such lump sum amount over the
total annuity payments that were made, will be paid to the beneficiary. Upon the
death of a Participant after benefit payments have commenced pursuant to a
single life annuity, if the total annuity payments that were made are less than
the actuarial equivalent lump sum payment amount that would have been
distributed to the Participant as of the benefit commencement date, a lump sum
death benefit, equal to the excess of such lump sum payment amount over the
total annuity payments that were made, will be paid to the beneficiary.
Otherwise, no death benefit will be paid in the event of the death of a
Participant who dies after payments have commenced.
          (c) Death Beneficiary. Any benefit payable upon a Participant’s death
that is not payable to the joint annuitant under a 100% joint and survivor
annuity pursuant to Section 5(b) will be paid to the beneficiary designated in
writing by the Participant, provided that, if no such designated beneficiary
survives the Participant, the benefit shall be paid to the Participant’s
surviving spouse or, if there is no surviving spouse, the benefit shall be paid
to the Participant’s estate. Any benefit payable upon the death of the
Participant ‘s joint annuitant, after beginning to receive payments under a 100%
joint and survivor annuity, shall be paid to the beneficiary designated in
writing by the joint annuitant, provided that, if no designated beneficiary
survives the joint annuitant, the benefit shall be paid to the joint annuitant’s
estate.
          (d) Time of Payment. Any lump sum payment that is made pursuant to
this Section 5 on account of the Participant’s death or the death of both the
Participant and the joint annuitant shall be made on the first day of the second
month that begins following the applicable date of death, any annuity payments
pursuant to Section 5(a) shall begin on the first day of the second month
following the date of death, and any annuity payments that are continued to the
joint annuitant upon the death of the Participant pursuant to Section 5(b) shall
begin to be distributed to

3



--------------------------------------------------------------------------------



 



the joint annuitant at the date, following the date of the Participant’s death,
on which the next annuity payment would have been made to the Participant had he
or she survived.
          6. Offset for Cornerstone Account Benefits. The benefit otherwise
payable under the SERP, as described in Sections 2, 3, 4 and 5, will be reduced
by the vested “cornerstone account benefits” (nonelective defined contribution
benefits, exclusive of matching allocations) provided under the Stanley Account
Value Plan and under the Supplemental Plan, as applied pursuant to Appendix B.
Anything herein to the contrary notwithstanding, if the benefit payable under
the SERP is not paid in a life annuity but, instead, is paid in a different
optional form that is made available, the offset described in the first sentence
in this Section 6 regarding cornerstone account benefits shall not be applied to
the life annuity benefit (with respect to which an actuarially adjusted optional
form of benefit payment is calculated). Instead, the actuarially adjusted
optional form of benefit payment that is calculated under Section 7 (with
respect to the life annuity benefit determined under Sections 2, 3, 4 or 5)
shall be reduced, pursuant to Appendix B, by the cornerstone account benefits
described in the first sentence in this Section 6.
          7. Time and Form of Distribution of SERP Benefit.
          (a) Time of Distribution. Subject to Section 7(b), any payment to a
Participant pursuant to the SERP shall be made or commence pursuant to
Separation from Service. Moreover, subject to Section 7(b), any payment that is
made or commences to a Participant pursuant to his or her Separation from
Service, shall be made or begin to be made upon the Participant’s Separation
from Service.
          (b) Delayed Distributions to Specified Employees. If a Participant is
a specified employee as of the date of his or her Separation from Service, the
SERP benefit to which the Participant is entitled upon Separation from Service
shall be distributed or commence to be distributed on the first day of the
seventh month that begins after the date of the Participant’s Separation from
Service, provided that no distribution is required to be delayed pursuant to
this Section 7(b) beyond the date of the Participant’s death. Any payment that
otherwise would have been paid to a specified employee during the six months
following his or her Separation from Service shall be accumulated and paid to
the Participant on the first day of the seventh month that begins after the date
of the Participant’s Separation from Service. Any such accumulated payment shall
be actuarially increased, pursuant to Appendix C, to reflect the delay in
payment imposed under this Section 7(b). If a Participant for whom payments are
deferred under this Section 7(b) dies between the date of Separation from
Service and the first day of the seventh month that begins after that date,
payments shall not be made under this Section 7, but instead shall be made under
Section 5(a). A Participant is a ‘specified employee’ if he or she is identified
as a specified employee in accordance with Treasury
Regulation Section 1.409A-1(i) pursuant to a written policy established and
maintained by Stanley.
          (c) Form of Distribution. The SERP benefit to which a Participant is
entitled shall be paid in an annuity or an actuarially adjusted lump sum
payment, as he or she elects, under Section 7(d) or 7(f). A Participant who is
unmarried on the benefit commencement date and did not elect a lump sum payment
or a 100% joint and survivor annuity with a former spouse as the joint annuitant
under Section 7(d) or 7(f), shall receive payments in the form of a single life
annuity payable in equal monthly payments. A Participant who is married on the
benefit commencement

4



--------------------------------------------------------------------------------



 



date and did not elect a lump sum payment under Section 7(d) or 7(f), may select
a single life annuity or an actuarially adjusted 100% joint and survivor annuity
with his or her spouse as the joint annuitant pursuant to which equal monthly
payments are made to the Participant for life, and, upon the Participant’s
death, monthly payments equal to the Participant’s monthly payment, are made to
the surviving spouse for life, provided that there is no change in the benefit
commencement date and such annuities are, at all times, actuarially equivalent
to each other. If a Participant is married on his or her benefit commencement
date, did not elect a lump sum payment under Section 7(d) or 7(f), and fails to
select the single life annuity form of payment before his or her benefit
commencement date, there will be no change in the benefit commencement date, and
payments will be made in the form of a 100% joint and survivor annuity with the
Participant’s spouse as the joint annuitant. If a Participant elected a 100%
joint and survivor annuity with his or her spouse as the joint annuitant as the
form of payment pursuant to Section 7(d) or 7(f), but the Participant is not
married on the benefit commencement date, the benefit shall be paid in a single
life annuity, unless the Participant elects that the benefit be paid, beginning
on the same benefit commencement date, in an actuarial equivalent 100% joint and
survivor annuity with another joint annuitant designated, upon the benefit
commencement date, by the Participant. Any actuarial adjustment to reflect the
form of distribution in a lump sum or a 100% joint and survivor annuity shall be
determined in accordance with Appendix A with respect to the life annuity
described in Section 2, 3, 4 or 5 (if the designated joint annuitant under a
100% joint and survivor annuity is an individual other than the spouse, the
actuarial adjustments shall be applied under Appendix A in the same manner as if
the designated joint annuitant were the spouse), and, after such actuarially
adjusted lump sum or 100% joint and survivor annuity is determined, any offset
described in Section 6 shall be applied pursuant to the pertinent rules set
forth in Appendix B. All annuities permitted under this Section 7(c) with
respect to a Participant’s benefit shall require equal monthly payments, shall
utilize the same benefit commencement date, and shall, at all times, be
actuarially equivalent to each other.
          (d) Election of Form of Distribution. Subject to Sections 7(b), 7(e)
and 7(f), an Eligible Employee may make a written election by December 31, 2008,
to have a SERP benefit to which he or she becomes entitled distributed in a lump
sum, a single life annuity, or an actuarial equivalent 100% joint and survivor
annuity with the spouse as the joint annuitant. If an Eligible Employee fails to
make an election by December 31, 2008, with respect to the form of distribution
of a SERP benefit to which he or she becomes entitled, the Eligible Employee
shall be deemed to have elected that any such SERP benefit be distributed in an
annuity, pursuant to Section 7(c). Notwithstanding the foregoing, a Participant
may elect to change his or her election or deemed election pursuant to the
provisions of Section 7(f). Moreover, without regard to Section 7(f), a
Participant may change a prior election of a life annuity form of payment to
another actuarially equivalent life annuity form of payment, that is available
under Section 7(c), at any time up to the benefit commencement date, provided
that each annuity provides equal monthly payments, there is no change in the
date on which annuity payments begin, and the annuities are, at all times,
actuarially equivalent to each other.
          (e) Elections Made in 2007 or 2008 as to Form of Distribution. If a
Participant makes an election in 2007 to change the form of distribution of a
SERP benefit to which he or she becomes entitled, such new election may not
defer to a later year the payment of any amount that would otherwise be payable
in 2007 and may not require a payment to be made in 2007 that would otherwise be
payable in a later year. Moreover, if a Participant makes an election in 2008 to
change the form of distribution of a SERP benefit to which he or she becomes
entitled, such new election may not defer to a later year the payment of any
amount that would otherwise be

5



--------------------------------------------------------------------------------



 



payable in 2008 and may not require a payment to be made in 2008 that would
otherwise be payable in a later year.
          (f) Subsequent Elections as to Form of Distribution. A Participant
shall be permitted to make a written election, at any time after December 31,
2008, that changes the form of distribution that would otherwise apply, provided
that any such election must satisfy all of the following requirements:
     (i) the election must be made at least twelve months prior to the date on
which the distribution would otherwise have been made (or in the case of an
annuity, twelve months before the date on which the first payment was scheduled
to be made);
     (ii) the election may not become effective until at least twelve months
after the date on which the election is made; and
     (iii) except in the case of an election relating to a distribution to be
made upon a Participant’s death, the distribution must be deferred for at least
5 years from the date on which the distribution would otherwise have been made
(or in the case of an annuity, for at least 5 years from the date on which the
first payment was scheduled to be made).
Anything herein to the contrary notwithstanding, a Participant may change a
prior election of a life annuity form of payment to another actuarially
equivalent life annuity form of payment, that is available under Section 7(c),
at any time up to the benefit commencement date, provided that there is no
change in the date on which annuity payments begin, each annuity provides equal
monthly payments, and the annuities are, at all times, actuarially equivalent to
each other. An election by the Participant to change the identity of a
beneficiary shall not be treated as a change in the time or form of
distribution, provided that the time and form of the distribution are not
otherwise changed. Also, an election to change the beneficiary under a life
annuity does not constitute a change in the time and form of payment if the
change in the time of payments results solely from the different life expectancy
of the new beneficiary.
          (g) Chief Executive Officer. Anything herein to the contrary
notwithstanding, in the case of the Participant who was Stanley’s chief
executive officer on January 1, 2007, the provisions of Section 5, regarding the
time and form of payment of death benefits, shall not apply, and the preceding
provisions of this Section 7 regarding the time and form of payment shall not
apply. Instead, the time and form of payment of the SERP benefit payable to or
on behalf of such Participant shall be determined exclusively pursuant to the
provisions of the Participant’s employment agreement with Stanley that pertain
to his “Pension Make-Whole” benefit under that agreement, and the payment of any
death benefit on his behalf under the SERP shall be made at the time and in the
form provided under those provisions in such employment agreement to the
beneficiary determined under such provisions.
          8. Claims Procedure.
          (a) Any Participant or beneficiary (each a “Claimant”) who believes he
or she is entitled to benefits under the SERP shall file a written claim request
with the Committee on such forms as the Committee may require. The Committee
shall, upon written request of a Claimant,

6



--------------------------------------------------------------------------------



 



make available copies of any claim forms or instructions, or advise the Claimant
where such forms or instructions may be obtained.
          (b) If a claim is wholly or partially denied, the Committee shall
furnish to the Claimant a written or electronic notice of the decision within
90 days. The notice shall be set forth in a manner calculated to be understood
by the Claimant. If special circumstances require, the Committee may defer
action on a claim for benefits for an additional period of not to exceed 90
days, and, in that case, it shall notify the Claimant in a written or electronic
notice prior to the close of the initial 90 day period of the special
circumstances involved and the time by which it expects to render a decision. If
the claim relates to Disability benefits, the Committee shall furnish to the
Claimant a written or electronic notice of the decision within 45 days. If
special circumstances require, the Committee may defer action on a claim for
Disability benefits for an additional period of not to exceed 30 days, and, in
that case, it shall notify the Claimant in a written or electronic notice prior
to the close of the initial 45 day period of the special circumstances involved
and the time by which it expects to render a decision. However, if prior to the
end of the 30 day period, the Committee determines that, due to matters beyond
its control, a decision cannot be rendered on a claim for Disability benefits,
the period for making the Disability claim determination may be extended for up
to an additional 30 day period, and, in that case, the Committee shall notify
the Claimant in a written or electronic notice prior to the end of the first
30 day period of the circumstances involved and the time by which a decision is
expected. The written or electronic notice of a denial of a claim shall contain
the following information:
     (i) The specific reason(s) for denial of the claim;
     (ii) Specific references to pertinent provisions of the SERP upon which the
denial is based;
     (iii) A description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation of why such material or
information is necessary;
     (iv) An explanation of the claims review procedure under the SERP
describing the steps to be taken by a Claimant who wishes to submit the claim
for review; and the time limits applicable to such procedures, and the
Claimant’s right to bring a civil action under Section 502(a) of ERISA within
180 days following an adverse determination on review;
     (v) In the case of a claim for Disability benefits, a copy of any specific
internal rule, guideline, protocol or other similar criterion that was relied
upon in making the determination, or a statement that a copy of the rule,
guideline, protocol or other similar criterion will be provided to the Claimant
free of charge upon request; and
     (vi) In the case of a claim for Disability benefits that is denied based on
a medical necessity or experimental treatment or similar exclusion or limit, an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the SERP to the Claimant’s circumstances, or a statement
that an explanation will be provided free of charge upon request.

7



--------------------------------------------------------------------------------



 



          (c) A Claimant may, with respect to any denied claim:
     (i) Request review upon written application filed within 60 days after
receipt by the Claimant of written or electronic notice of the denial of the
Claimant’s benefit claim, or if the claim is for a Disability benefit, request
review upon written application filed within 180 days after receipt by the
Claimant of written or electronic notice of the denial of the Claimant’s
Disability benefit claim;
     (ii) Review pertinent documents and submit any additional issues and
comments in writing;
     (iii) Submit documents, records and other information relating to the claim
for benefits;
     (iv) Have reasonable access to, upon request and free of charge, copies of
all documents, records, and other information relevant to a benefit claim;
     (v) Have a full and fair review by the Committee of the denial that takes
into account all comments, documents, records, and other information relevant to
the Claimant’s claim for benefits; and
     (vi) If the claim is for Disability benefits, the following additional
rules will apply:
     (A) The review will not give deference to the initial adverse benefit
determination;
     (B) The review will be conducted by an appropriate named fiduciary of the
SERP who is neither the individual who made the initial decision to deny the
Disability benefit claim nor a subordinate of that individual.
     (C) If the adverse determination that is the subject of the review was
based on a medical judgment, the named fiduciary will consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment;
     (D) Any medical or vocational experts whose advice was obtained on behalf
of the SERP in connection with the adverse benefit determination that is the
subject of the review will be identified, without regard to whether the advice
was relied upon in making the benefit determination; and
     (E) The health care professional engaged for purposes of a consultation
will be an individual who is neither an individual who was consulted in
connection with the adverse benefit determination that is the subject of the
appeal, nor the subordinate of any such individual.
Any request or submission must be in writing and must be directed to the
Committee or in the case of a review of a claim for Disability benefits, its
designee. The Committee (or, in the case of a

8



--------------------------------------------------------------------------------



 



claim for Disability benefits, its designee) shall have the sole responsibility
for the review of any denied claim and shall take all steps appropriate in light
of its findings.
          (d) The Committee (or, in the case of a claim for Disability benefits,
its designee) shall render a decision upon review. If it is determined that any
benefits claimed should be denied upon review, written or electronic notice of
the same shall be provided to the Claimant. The written or electronic notice of
the final decision shall set forth: the specific reason or reasons for the
adverse determination; references to the specific SERP provisions on which the
benefit determination was based; a statement that advises the Claimant that he
or she is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claim for benefits; and in the case of the review of a claim for a
Disability benefit that was denied as a result of an internal rule, guideline,
protocol or other similar criterion, either the specific rule, guideline,
protocol, or other similar criterion relied upon in making the adverse
determination, or a statement that such rule, guideline, protocol, or other
similar criterion was relied upon in making the adverse determination and that a
copy of the rule, guideline, protocol, or other similar criterion will be
provided to the Claimant free of charge upon request. Also, if the adverse
determination upon review of a claim for Disability benefits is based on a
medical necessity or experimental treatment or similar exclusion or limit, the
Claimant shall be provided free of charge either an explanation of the
scientific or clinical judgment for the determination, applying the terms of the
SERP to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request. In addition, the
written or electronic notice to Claimant shall describe any voluntary appeal
procedures offered under the SERP and the Claimant’s right to obtain information
about such procedures and a statement of the Claimant’s right to bring an action
under Section 502(a) of ERISA within 180 days following receipt of written or
electronic notice of denial of the claim for benefits upon review. The notice to
the Claimant shall include the following statement: “You and the SERP may have
other voluntary alternative dispute resolution options, such as mediation. One
way to find out what may be available is to contact your local U.S. Department
of Labor Office and your State insurance regulatory agency.” A final
determination by the Committee shall be rendered within a reasonable period of
time, not exceeding 60 days, after receipt of the Claimant’s notice of appeal.
Under special circumstances, such determination may be delayed for an additional
period not to exceed 60 days, in which case the Claimant shall be notified
electronically or in writing of the delay prior to the close of the initial
60 day period. However, if the Committee holds regularly scheduled meetings at
least quarterly, a final determination by the Committee shall be rendered no
later than the date of the first meeting of the Committee after receipt of the
Claimant’s notice of appeal, unless the receipt of the Claimant’s notice of
appeal is within the 30 day period preceding the date of the next scheduled
meeting of the Committee. In such case, a final determination by the Committee
shall be rendered no later than the date of the second meeting of the Committee
after receipt of the Claimant’s notice of appeal. Under special circumstances,
such determination may be delayed to the date of the third meeting of the
Committee after receipt of the Claimant’s notice of appeal, in which case the
Claimant shall be notified electronically or in writing of the delay prior to
the commencement of the extension period. If the claim relates to a Disability
benefit, a final determination by the appropriate named fiduciary shall be
rendered within a reasonable period of time, not exceeding 45 days, after
receipt of the Claimant’s notice of appeal. Under special circumstances, such
determination may be delayed for an additional period not to exceed 45 days, in
which case the Claimant shall be notified electronically or in writing of the
delay prior to the close of the initial 45 day period.

9



--------------------------------------------------------------------------------



 



          9. Miscellaneous.
          (a) Amendment. The Committee may at any time amend the SERP so long as
the benefits of anyone who is then an Eligible Employee are not diminished as a
result.
          (b) Administration of the SERP. The SERP will be administered by the
Committee. The Committee is vested with full authority (including full
discretionary authority) to administer, interpret, and make rules regarding the
SERP as it may deem advisable and to make determinations in its discretion that
shall be final, binding, and conclusive upon all persons. No member of Stanley’s
Board of Directors or the Committee will be liable for any action or
determination made in good faith with respect to the SERP.
          (c) Governing Text. The SERP, including any amendments, will
constitute the entire agreement between Stanley and any Participant or
beneficiary regarding the subject matter of the SERP. The SERP, including any
amendments, will be binding on Stanley, Participants, beneficiaries, and their
respective heirs, administrators, trustees, successors, and assigns.
          (d) Rights of Persons Entitled to Benefits. Any person entitled to
receive benefits under the SERP shall have the rights of an unsecured general
creditor of Stanley.
          (e) Nonassignability. The right of any individual to a benefit under
the SERP shall not be subject to attachment or other legal process for the debts
of such individual. In no event may an individual’s benefit under the SERP be
subject to anticipation, alienation, sale, transfer, assignment or encumbrance.
          (f) Special Distributions. Whenever, in the opinion of the Committee,
a person entitled to receive a benefit under the SERP is unable to manage his or
her financial affairs, the Committee may direct that payment be made to a legal
representative or relative of such person for his or her benefit. Any payment
made in accordance with this Section 9(f) shall be a complete discharge of any
liability for the making of such payment under the provisions of the SERP.
          (g) Terms of Employment. Participation in the SERP shall not give an
individual any right to remain in the service of Stanley, and an individual
shall remain subject to discharge to the same extent as if the SERP had not been
adopted.

            THE STANLEY WORKS
      By           Title:        Date:   

10



--------------------------------------------------------------------------------



 



         

THE STANLEY WORKS
Supplemental Executive Retirement Plan
APPENDIX A

      Form of Payment   Actuarial Adjustment Factors
 
   
Lump Sum
  The lump sum of the Target Benefit is determined by multiplying the annual
benefit, expressed as a single life annuity, by a factor of 9.45.
 
   
Joint and Survivor (100%)
  Factors are as set forth in the attached table, which shows no reduction if
the spouse is older than the Participant or if the spouse is no more than two
years younger than the Participant (in either case, the factor is 1.000). For
each year over two that the spouse is younger than the Participant, the Target
Benefit (or early retirement benefit) will be reduced by 0.7%.
 
   
 
  Example 1: For a Participant whose age on the benefit commencement date is 60
and whose spouse’s age on the benefit commencement date is 56, the factor to
convert the single life annuity to a 100% joint and survivor annuity is .986.
 
   
 
  Example 2: For a Participant whose age on the benefit commencement date is 54
and whose spouse’s age on the benefit commencement date is 40, the factor to
convert the single life annuity to a 100% joint and survivor annuity is .916.

 



--------------------------------------------------------------------------------



 



     THE STANLEY WORKS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN 100% Joint &
Survivor Factors
APPENDIX A (continued)

                                                                               
                  Spouse’s     Age     (nearest   Participant’s Age (nearest
birthday) birthday)   54   55   56   57   58   59   60   61   62   63   64   65
 
                                                                               
               
65
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
64
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
63
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
62
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       0.993  
61
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       0.993       0.986  
60
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       0.993       0.986       0.979  
59
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       0.993       0.986       0.979       0.972  
58
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       0.993       0.986       0.979       0.972       0.965  
57
    1.000       1.000       1.000       1.000       1.000       1.000      
0.993       0.986       0.979       0.972       0.965       0.958  
56
    1.000       1.000       1.000       1.000       1.000       0.993      
0.986       0.979       0.972       0.965       0.958       0.951  
55
    1.000       1.000       1.000       1.000       0.993       0.986      
0.979       0.972       0.965       0.958       0.951       0.944  
54
    1.000       1.000       1.000       0.993       0.986       0.979      
0.972       0.965       0.958       0.951       0.944       0.937  
53
    1.000       1.000       0.993       0.986       0.979       0.972      
0.965       0.958       0.951       0.944       0.937       0.930  
52
    1.000       0.993       0.986       0.979       0.972       0.965      
0.958       0.951       0.944       0.937       0.930       0.923  
51
    0.993       0.986       0.979       0.972       0.965       0.958      
0.951       0.944       0.937       0.930       0.923       0.916  
50
    0.986       0.979       0.972       0.965       0.958       0.951      
0.944       0.937       0.930       0.923       0.916       0.909  
49
    0.979       0.972       0.965       0.958       0.951       0.944      
0.937       0.930       0.923       0.916       0.909       0.902  
48
    0.972       0.965       0.958       0.951       0.944       0.937      
0.930       0.923       0.916       0.909       0.902       0.895  
47
    0.965       0.958       0.951       0.944       0.937       0.930      
0.923       0.916       0.909       0.902       0.895       0.888  
46
    0.958       0.951       0.944       0.937       0.930       0.923      
0.916       0.909       0.902       0.895       0.888       0.881  
45
    0.951       0.944       0.937       0.930       0.923       0.916      
0.909       0.902       0.895       0.888       0.881       0.874  
44
    0.944       0.937       0.930       0.923       0.916       0.909      
0.902       0.895       0.888       0.881       0.874       0.867  
43
    0.937       0.930       0.923       0.916       0.909       0.902      
0.895       0.888       0.881       0.874       0.867       0.860  
42
    0.930       0.923       0.916       0.909       0.902       0.895      
0.888       0.881       0.874       0.867       0.860       0.853  
41
    0.923       0.916       0.909       0.902       0.895       0.888      
0.881       0.874       0.867       0.860       0.853       0.846  
40
    0.916       0.909       0.902       0.895       0.888       0.881      
0.874       0.867       0.860       0.853       0.846       0.839  

 



--------------------------------------------------------------------------------



 



THE STANLEY WORKS
Supplemental Executive Retirement Plan
APPENDIX B
Cornerstone Offset Described in Section 6 of the SERP
     (a) Subject to paragraph (b), the offset of a SERP benefit attributable to
a Participant’s “vested cornerstone account” benefits (vested, nonelective
defined contribution benefits, exclusive of matching allocations) under the
Stanley Account Value Plan and the Supplemental Plan shall be determined by
converting the value of such cornerstone account benefits, including the amount
of any prior distribution from said vested cornerstone account benefits under
the Stanley Account Value Plan, that has not been recontributed to that plan, to
an actuarially equivalent single life annuity benefit. The value of such vested
cornerstone account benefits under the Stanley Account Value Plan and the
Supplemental Plan shall be determined as of the first day of the month in which
Separation from Service occurs or, if distributions are deferred beyond the
distribution date prescribed in Section 7(b), as of the first day of the month
that contains the distribution date. The value of such vested cornerstone
account benefits payable upon death pursuant to Section 5(a) shall be determined
as of the first day of the month that contains the date of death. This actuarial
equivalent monthly single life annuity shall be determined by utilizing the
following factors, calculated as of the pertinent date set forth above:

     
Interest Rate:
  Composite Corporate Bond Rate (CCBR), published by the Internal Revenue
Service, minus 200 basis points
 
   
Mortality Table:
  RP-2000 table (male and female rates) projected 25 years with scale AA

     (b) In the case of a SERP benefit that is paid in an optional form of
annuity payment other than a single life annuity, the offset of the SERP benefit
attributable to a Participant’s vested cornerstone account benefits under the
Stanley Account Value Plan and the Supplemental Plan shall be determined by
offsetting the actuarially adjusted optional form of payment (calculated with
respect to the single life annuity) by the same form of annuity payment
calculated by converting such cornerstone account benefits to the optional form
of annuity pursuant to the interest and mortality factors in (a) above. In the
case of a SERP benefit that is not paid in an annuity, the offset of the SERP
benefit attributable to a Participant’s vested cornerstone account benefits
under the Stanley Account Value Plan and the Supplemental Plan shall be
determined by offsetting each payment under the actuarially adjusted optional
form of payment (calculated with respect to the single life annuity) by the
portion of the pertinent cornerstone benefits, valued as of the date set forth
in (a) above, that corresponds to the portion of the total SERP benefit being
distributed pursuant to such payment.
     (c) For purposes of paragraphs (a) and (b) above, the value of particular,
vested cornerstone account benefits as of the first day of a month, shall be
determined on the basis of the last valuation applicable to such benefits under
the terms of the pertinent plan on or before such first day of the month.

 



--------------------------------------------------------------------------------



 



THE STANLEY WORKS
Supplemental Executive Retirement Plan
APPENDIX C
Deferred Payments Described Under Section 7(b) of the SERP
Deferred payments under Section 7(b) shall be adjusted utilizing the interest
rate prescribed in Code Section 417(e) that is in effect during October of the
calendar year preceding the calendar year that includes the date of the
Separation from Service.

 